DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 21-40 are allowed.
Claim 21: Prior art of record does not teach one or more first computing devices are configured to access a location identifier associated with the first wireless access point, a building address associated with the location identifier and a building layout data associated with the building address, and wherein the one or more first computing devices are configured to determine a first location for the first wireless access point and a second location or the second wireless access point  based on the accessed data and wherein the first location and second location are presented at a graphical user interface of a user device, a graphical representation of a map of the building, wherein the first location and second location each denotes a floor location and an area location on each respective floor location.
Therefore, the pending claims are allowed as the prior art of record does not anticipate each and every limitation recited in the claims; nor would it have been obvious to one of ordinary skill in the art to modify the prior art to include all of the deficient features, as set forth in the allowed claims. 
Claim 31: Prior art of record does not teach transferring the user identity identifier to a cloud service platform wherein the cloud service platform is configured to cause the user identity identifier to be presented at a display of a computing device associated with an owner of the network and to be prompted for a selection to provide access of the second computing device to the network; receive a command from the cloud service platform wherein the command is associated with granted access of the user computing device and add the physical address associated with the user computing device to a 
Therefore, the pending claims are allowed as the prior art of record does not anticipate each and every limitation recited in the claims; nor would it have been obvious to one of ordinary skill in the art to modify the prior art to include all of the deficient features, as set forth in the allowed claims. 
With regard to independent claim 38, while not identical to independent claim 31, they are substantively similar to independent claim 31 and are therefore allowed under the same rationale.  
Claims 22-30, 32-37, and 39-40 are each dependent from one of claims 21, 31, or 38, and are therefore allowed under the same rationale.  

USPTO Contact Information



.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HOSUK SONG/Primary Examiner, Art Unit 2435